DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the preliminary amendment filed on 9/1/2021. Claims 1-26 are pending and have been considered below.

Claim Objections
Claim 24 is objected to because of the following informalities:  Claim 24 depends on claim 9, however and it should be dependent on claim 23.
  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4,6-7,9,11-18,20,21,23,25-26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Khoryaev et al. (US 2022/0039080).
Regarding claim 1: 
Khoryaev discloses a system and method for a first transportation vehicle in a mobile communication system for setting up data communication with a second transportation vehicle (abstract; figures; para 38), the method comprising: 
receiving a message from the second transportation vehicle on a first radio frequency, the message comprising information related to an antenna of the second transportation vehicle (para 115; fig 6; para 116 partially reproduced herein {Vehicles 602 and 622 can communicate in dual bands (low band 702 and high band 704), or as a multiband communication system by communicating on one band to assist communication in the other band(s). For example, communication in low band 702 can be used to assist broadcast communication in the high band 704..}; para 108 {..node/vehicle can be expected to obtain/store precise coordinates and orientation of antenna system installed in the vehicle… knowledge of geo-location information can be used in beam management }); 
configuring an antenna of the first transportation vehicle based on the information related to the antenna of the second transportation vehicle (para 40; fig 6-13; para 119 {… nodes 602, 622 can also exchange information about specific time frequency resource to be used for transmission or TX beam sweeping/management procedure}; para 185 {.. configuring the SR-RS transmission by the V/V2X node, which can be indicated or derived from geo-location information}; para 211); and 
transmitting a data packet to the second transportation vehicle on a second radio frequency using the antenna of the first transportation vehicle (para 119 { exchange information about specific time frequency resource to be used for transmission or TX beam sweeping/management procedure at high band 704 using control signaling in low band 702 (announcement signaling sharing parameters required for communication in high band …}; para 134,135; and see throughout disclosure).
Regarding claim 13:
Khoryaev discloses all the subject matter as described above and one or more interfaces configured to communicate in the mobile communication system; and a control module (figure 1-3; para 62) configured to control operations as above, thus claim 13 is rejected with similar rationale as above.
Regarding claims 14,15:
Khoryaev discloses all the subject matter as described above and a transportation vehicle comprising the apparatus of claim 13 above (para 7; figures 1, 7,13); and a non-transitory computer readable medium that includes a computer program having a program code for performing the method as above (para 34,64, and throughout).
Regarding claim 2,16:
Khoryaev discloses all the subject matter as described above and receiving a data packet on the second radio frequency using the antenna of the first transportation vehicle (para 115,116 [communicate as transmit and receive]; para 119,134; throughout).
Regarding claim 3,17:
Khoryaev discloses all the subject matter as described above and the information related to the antenna of the second transportation vehicle comprises information related to a location of the antenna of the second transportation vehicle, or information related to a location of the second transportation vehicle and information related to a location or position of the antenna on the second transportation vehicle (para 108 {geo-location information of V/V2X nodes 602, 622 can be used for beam and spectrum resource management. Each node/vehicle can be expected to obtain/store precise coordinates and orientation of antenna system installed in the vehicle}; throughout).
Regarding claim 4,18:
Khoryaev discloses all the subject matter as described above and determining information related to a location of the first transportation vehicle and wherein the configuring is further based on the information related to the location of the first transportation vehicle (para 108 [about itself]).
Regarding claim 6,20:
Khoryaev discloses all the subject matter as described above and receiving of the message is performed based at least in part on a static antenna characteristic (para 88).
Regarding claim 7,21:
Khoryaev discloses all the subject matter as described above and the antenna on the first transportation vehicle is a directional antenna and wherein the configuring comprises directing a main lobe of the directional antenna toward the antenna of the second transportation vehicle (fig 6,7; para 88,99).
Regarding claim 9,23:
Khoryaev discloses all the subject matter as described above and transmitting another message to the second transportation vehicle using the first radio frequency, the message comprising information related to the antenna of the first transportation vehicle (para 108 [geo location info and coordinate of antenna is user for both Tx , Rx]; and see throughout).
Regarding claim 11,25:
Khoryaev discloses all the subject matter as described above and the second radio frequency is above 6 GHz and/or wherein the message received on the first radio frequency is a cooperative awareness message (para 99,115,176).
Regarding claim 12,26:
Khoryaev discloses all the subject matter as described above and the message received on the first radio frequency is received using a control channel controlling communication on the second radio frequency (para 53-55; and throughout).


Allowable Subject Matter
Claims 5,8,10,19,22,24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome any rejections/objection as set for the above, and in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
El Assaad et al. (US 11,044,590) discloses vehicle apparatus and method for communication in multiple system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIRDEPAL SINGH whose telephone number is (571)270-1688. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIRDEPAL SINGH/Primary Examiner, Art Unit 2631